Concurring Opinion.
Funner, J.
On the point of the power of the judge to try the case, I think the section 6 of the Act of 1880 raises no question of jurisdiction.
The object of the section was simply to hasten the trial of recused cases, and, with that view, it made it the duty of the judge to whom a caso is referred, who has neglected to try it within nine months, to transfer it as directed. But this duty is imposed entirely iu the interest of the parties and to enable them to secure a speedy trial.
If, notwithstanding the lapse.of the nine months, they conclude that their interest and desire for a speedy trial will be promoted by submitting their cause to the judge, without invoking the exercise of his duty to transfer, they have the right to do so, and the judge’s jurisdiction is, in no manner, affected.
Otherwise, parties ready and anxious to try their cause and with a judge ready to try it, would be deprived of the right and subjected to the delays of a second transfer, and thus the law would defeat its own sole purpose.
If, after the lapse of the nine months, either party had required the transfer, and the judge had refused, he would have violated his duty, of. which we would have compelled The performance by mandamus if applied to.
But, in this case, no such motion has been made, and though an anomlaous plea of nine months’ prescription was filed some time before the trial, defendant never provoked any action upon it, but went to trial without objection and without any disposition of his plea, which, so far as record shows, lias never been acted on. Even in his motion for new trial no complaint is made on this ground.
I consider this an abandonment of it and a voluntary submission to the jurisdiction, which was never divested ; and, after thus taking the *951chances of the trial, ho cannot now be beard to raise or renew this objection. •
I concur in the opinion and decree.